Exhibit 10.3

 

Execution Version

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT is made as of November 14, 2017 (the “Agreement”), by and
among Leap Therapeutics, Inc., a Delaware corporation (the “Company”), and each
of HealthCare Ventures VIII, L.P., HealthCare Ventures IX, L.P., and HealthCare
Ventures Strategic Fund, L.P. (each, a “Stockholder”, and collectively, the
“Stockholders”).  Capitalized terms used in this Agreement without definition
shall have the respective meanings ascribed to such terms in the Purchase
Agreements (as defined below).

 

W I T N E S S E T H

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company is (a) entering into Purchase Agreements, each with substantially
similar form, terms and conditions, dated as of the date hereof (as such
agreements may hereafter be amended from time to time, the “Purchase
Agreements”), with certain investors (the “Buyers”) that provide for, upon the
terms and subject to the conditions set forth therein, the sale by the Company
to the Buyers of shares of the Company’s common stock, par value $0.001 (the
“Common Stock”), and warrants to purchase shares of Common Stock and (b) issuing
warrants to purchase shares of Common Stock, each with substantially similar
form, terms and conditions, dated as of the date hereof (the “Warrants”) with
the Buyers; and

 

WHEREAS, pursuant to the Purchase Agreements and the Warrants, Section 2(c) of
the Warrants shall not be applicable unless the requisite percentage approval of
the stockholders of the Company has been obtained in accordance with the
rules and regulations of The NASDAQ Stock Market (or any successor thereto) and
therefore, the Company has agreed to call a meeting of its stockholders for the
purpose of seeking approval of the Company’s stockholders for the approval of
anti-dilution provisions of the Warrants (the “Proposal”);

 

WHEREAS, as of the date hereof, each Stockholder beneficially owns the number of
shares of Common Stock set forth opposite such Stockholder’s name on Schedule I
hereto (all such shares so beneficially owned and which may hereafter be
acquired by such Stockholder prior to the termination of this Agreement, whether
upon the exercise of options, conversion of convertible securities, exercise of
warrants or by means of purchase, dividend, distribution or otherwise, being
referred to herein as the “Shares”); and

 

WHEREAS, in order to induce the Company and the Buyers to enter into the
Purchase Agreements, each Stockholder is willing to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and each Stockholder hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.

 

TRANSFER AND VOTING OF SHARES; AND

OTHER COVENANTS OF THE STOCKHOLDERS

 

SECTION 1.1.  Voting of Shares.  From the date hereof until termination of this
Agreement pursuant to Section 3.1 hereof (the “Term”), at any meeting of the
stockholders of the Company, however called and at any adjournment or
postponement thereof, and in any action by written consent of the stockholders
of the Company, in either case at or pursuant to which the Proposal is to be
considered and voted on by the stockholders of the Company, each Stockholder
shall (a) appear at such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of establishing a quorum and (b) vote (or cause to
be voted) the Shares (i) in favor of the Proposal and such other matters as may
be necessary or advisable to consummate the transactions contemplated by the
Purchase Agreements (the “Transactions”) and (ii) against the approval or
adoption of any proposal made in opposition to, or in competition with, the
Proposal or the Transactions, and against any other action that is intended, or
could reasonably be expected, to otherwise materially impede, interfere with,
delay, postpone, discourage or adversely affect the consummation of the
Transactions. If each Stockholder is the beneficial owner, but not the record
holder, of any of the Shares, each Stockholder agrees to cause the record holder
and any nominees to vote all of such Shares in accordance with this Section 1.1,
including by executing such documentation as shall be requested by the record
holder or any such nominee for purposes of giving voting instructions thereto.

 

SECTION 1.2.  Grant of Irrevocable Proxy.

 

(a)           Each Stockholder hereby irrevocably and unconditionally (to the
fullest extent permitted by law) grants to, and appoints, the Company and each
of its executive officers and any of them, in their capacities as officers of
the Company (the “Grantees”), as each Stockholder’s proxy and attorney-in-fact
(with full power of substitution and re-substitution), for and in the name,
place and stead of each Stockholder, to vote the Shares, to instruct nominees or
record holders to vote the Shares, or to grant a consent or approval or dissent
or disapproval in respect of the Shares, in each case in accordance with
Section 1.1 hereof and, in the discretion of the Grantees, with respect to any
proposed adjournments or postponements of any meeting of stockholders of the
Company at which any of the matters described in Section 1.1 hereof are to be
considered.

 

(b)           Each Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 1.2 is given in connection with the execution of the
Purchase Agreements and the proposed issuance of the Shares as contemplated
thereby, and that such irrevocable proxy is given to secure the performance of
the duties of each Stockholder under this Agreement.  Each Stockholder hereby
further affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked, except as otherwise set forth herein.  Each
Stockholder hereby ratifies and confirms all that the Grantees may lawfully do
or cause to be done by virtue hereof.  The irrevocable proxy set forth in this
Section 1.2 is executed and intended to be irrevocable in accordance with the
provisions of Section 212 of the Delaware General Corporation Law. 
Notwithstanding this Section 1.2, the proxy granted by each Stockholder shall be
revoked upon termination of this Agreement in accordance with its terms.

 

2

--------------------------------------------------------------------------------


 

(c)           The Grantees may not exercise this irrevocable proxy on any other
matter except as provided above.

 

SECTION 1.3.  No Inconsistent Arrangements.  Except as contemplated by this
Agreement, from the date hereof until the record date for the stockholders’
meeting of the Company at which the Proposal is to be voted on by the
stockholders of the Company, each Stockholder will not (a) directly or
indirectly, sell, transfer, assign, pledge, hypothecate, tender, encumber or
otherwise dispose of in any manner any of the Shares, or consent or agree to do
any of the foregoing, (b) directly or indirectly, limit its right to vote in any
manner any of the Shares (other than as set forth in this Agreement), including
without limitation by the grant of any proxy, power of attorney or other
authorization in or with respect to the Shares (other than any such proxy, power
of attorney or other authorization consistent with, and for purposes of
complying with, the provisions of Section 1.1 hereof), by depositing the Shares
into a voting trust, or by entering into a voting agreement, or consent or agree
to do any of the foregoing or (c) take any action which would have the effect of
preventing or disabling each Stockholder from performing its obligations under
this Agreement. Notwithstanding the foregoing, any Stockholder may sell or
transfer any or all of the Shares to any Person (as defined below) in a private
transaction at any time on or prior to the record date for such stockholders’
meeting of the Company, provided that the transferee of such Shares executes and
delivers to the Company a Voting Agreement with respect to such transferred
Shares containing substantially the same terms as this Agreement.  For purposes
of this Section 1.3, the term “sell” or “transfer” or any derivatives thereof
shall include, but not be limited to, (A) a sale, transfer or disposition of
record or beneficial ownership, or both and (B) a short sale with respect to the
Shares or substantially identical property, entering into or acquiring an
offsetting derivative contract with respect to the Shares or substantially
identical property, entering into or acquiring a futures or forward contract to
deliver the Shares or substantially identical property or entering into any
transaction that has the same effect as any of the foregoing.

 

SECTION 1.4.  Stop Transfer.  The Company shall issue stop-transfer instructions
to the transfer agent for the Shares instructing the transfer agent not to
register any transfer of Shares during the Term except in compliance with the
terms of this Agreement.

 

SECTION 1.5.  Additional Shares.  Each Stockholder hereby agrees that, while
this Agreement is in effect, such Stockholder shall promptly notify the Company
of any new Shares acquired (whether upon the exercise of options, conversion of
convertible securities, exercise of warrants or by means of purchase, dividend,
distribution or otherwise) by such Stockholder after the date hereof.

 

SECTION 1.6.  Disclosure.  Each Stockholder hereby authorizes the Company to
publish and disclose in any announcement or disclosure required by the United
States Securities and Exchange Commission (the “SEC”), including in any proxy
statement filed with the SEC in connection with any meeting of stockholders of
the Company at which the Proposal is to be considered and all documents and
schedules filed with the SEC in connection with the foregoing, each
Stockholder’s identity and ownership of the Shares and the nature of such
Stockholder’s commitments, arrangements and understandings under this Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder hereby represents and warrants to the Company as of the date
hereof and as of the date of any stockholders’ meeting at which the Proposal is
considered, including any adjournment or postponement thereof (or the date of
the taking of any action by written consent with respect to the Proposal) as
follows:

 

SECTION 2.1.  Due Authorization, etc.  Such Stockholder has all requisite power
and authority to execute, deliver and perform this Agreement and to take the
actions contemplated hereby (including the granting of the irrevocable proxy
pursuant to Section 1.2 hereof), all of which have been duly authorized by all
action necessary on the part of such Stockholder. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Stockholder. This Agreement has been duly executed and delivered by
or on behalf of such Stockholder and constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium or other similar laws and except that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any proceeding for such remedy may be brought.

 

SECTION 2.2.  No Violation.  Neither the execution and delivery of this
Agreement nor the performance of this Agreement by such Stockholder will
(a) require such Stockholder to file or register with, or obtain any material
permit, authorization, consent or approval of, any governmental agency,
authority, administrative or regulatory body, court or other tribunal, foreign
or domestic, or any other entity, or (b) violate, or cause a breach of or
default under, or conflict with any contract, agreement or understanding, any
statute or law, or any judgment, decree, order, regulation or rule of any
governmental agency, authority, administrative or regulatory body, court or
other tribunal, foreign or domestic, or any other entity or any arbitration
award binding upon such Stockholder, except for such violations, breaches,
defaults or conflicts which would not, individually or in the aggregate, be
reasonably likely to impair or have an adverse effect on such Stockholder’s
ability to satisfy its obligations under this Agreement or render inaccurate any
of the other representations made by such Stockholder in this Agreement. No
proceedings are pending which, if adversely determined, will have an adverse
effect on such Stockholder’s ability to vote any of the Shares.

 

SECTION 2.3.  Ownership of Shares.  Such Stockholder has good and marketable
title to, and is the sole legal and beneficial owner (determined in accordance
with Rule 13d-3 under the Securities Exchange Act of 1934, as amended, the
“Exchange Act”) of the Shares set forth opposite its name on Schedule I hereto,
in each case free and clear of all liabilities, claims, liens, options, security
interests, proxies, voting trusts, voting agreements, charges, participations
and encumbrances of any kind or character whatsoever, except as may be imposed
by federal, state or foreign securities laws and this Agreement. Such
Stockholder has not previously assigned or sold any of the Shares to any third
party. On the date hereof, the Shares set forth opposite such Stockholder’s name
on Schedule I hereto constitute all of the Shares owned of record or
beneficially by such Stockholder. Such Stockholder has sole voting power and
sole power of disposition with respect to the Shares with no restrictions on its
voting rights or rights of disposition pertaining thereto.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.4.  Voting Authority.  Such Stockholder has full legal power,
authority and right to vote all of the Shares owned of record and/or
beneficially by such Stockholder in favor of the Proposal and the approval and
authorization of the Transactions without the consent or approval of, or any
other action on the part of, any other Person.  Without limiting the generality
of the foregoing, such Stockholder has not entered into any voting agreement
(other than this Agreement) with any Person with respect to any of the Shares,
granted any Person any proxy (revocable or irrevocable) or power of attorney
with respect to any of the Shares, deposited any of the Shares in a voting trust
or entered into any arrangement or agreement with any Person limiting or
affecting such Stockholder’s legal power, authority or right to vote the Shares
on any matter.  For purpose hereof, “Person” means any individual, corporation,
limited or general partnership, limited liability company, limited liability
partnership, trust, association, joint venture, governmental entity or any other
entity or group (as such term is defined in Section 13(d)(3) of the Exchange
Act).

 

SECTION 2.5.  Reliance by the Company.  Such Stockholder understands and
acknowledges that the Company is entering into the Purchase Agreements in
reliance upon such Stockholder’s execution and delivery of this Agreement and
the representations and warranties of such Stockholder contained herein.

 

ARTICLE III.

 

MISCELLANEOUS

 

SECTION 3.1.  Termination.  This Agreement shall terminate and be of no further
force and effect upon the earliest of (i) immediately following a meeting of the
Company’s stockholders at which the Proposal is voted upon and approved by the
Company’s stockholders, which meeting is duly called and held for such purpose
and at which a quorum was present and acting throughout, and (ii) the
termination of the Purchase Agreements at any time prior to the consummation of
the Closing contemplated under the Purchase Agreements.  No such termination of
this Agreement shall relieve any party hereto from any liability for any breach
of this Agreement prior to such termination.

 

SECTION 3.2.  Further Assurances.  From time to time at the request of the
Company and without further consideration, each Stockholder will execute and
deliver to the Company such documents and take such action as the Company may
reasonably deem to be necessary or desirable to carry out the provisions hereof.

 

SECTION 3.3.  No Waiver.  The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, or any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

 

SECTION 3.4.  Specific Performance.  Each Stockholder acknowledges that the
Company will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of such Stockholder
that are contained in this Agreement. It is

 

5

--------------------------------------------------------------------------------


 

accordingly agreed that, in addition to any other remedies which may be
available to the Company upon the breach by any Stockholder of such covenants
and agreements, the Company will have the right without the posting of a bond or
other security to obtain injunctive relief to restrain any breach or threatened
breach of such covenants or agreements or otherwise to obtain specific
performance of any of such covenants or agreements against such Stockholder.
Accordingly, should the Company institute an action or proceeding seeking
specific enforcement of the provisions hereof, each Stockholder hereby waives
the claim or defense that the Company has an adequate remedy at law and hereby
agrees not to assert in any such action or proceeding the claim or defense that
such a remedy at law exists.

 

SECTION 3.5.  Notice.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (except notice
may not be delivered to the Company via facsimile) or e-mail (provided
confirmation of transmission is mechanically or electronically generated and, in
the case of an email, a read receipt is received, and in each case kept on file
by the sending party); or (c) upon receipt, when delivered by a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:

 

(i)            if to the Company, to:

 

Leap Therapeutics, Inc.

47 Thorndike St, Suite B1-1
Cambridge, MA 02141
Facsimile number: 617-588-1606
Email address: donsi@leaptx.com
Attn: Chief Financial Officer

 

with a copy to:

 

Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110-1726
Attn:  Julio E. Vega, Esq.
Fax No.:  (617) 341-7701
Email: julio.vega@morganlewis.com

 

(ii)           if to the Stockholders, as set forth in Schedule I hereto.

 

SECTION 3.6.  Capacity.  Notwithstanding anything in this Agreement to the
contrary, each Stockholder makes no agreement or understanding herein in any
capacity other than in such Stockholder’s capacity as a record holder and
beneficial owner of the Shares.

 

6

--------------------------------------------------------------------------------


 

SECTION 3.7.  Expenses.  Each of the parties hereto will pay its own expenses
incurred in connection with this Agreement.

 

SECTION 3.8.  Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 3.9.  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
obligations hereunder are fulfilled to the maximum extent possible.

 

SECTION 3.10.  Entire Agreement.  This Agreement constitutes the entire
agreement and supersedes any and all other prior agreements and undertakings,
both written and oral, among the parties, or any of them, with respect to the
subject matter hereof.

 

SECTION 3.11.  Successors and Assigns.  Except as otherwise expressly provided
herein, this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, administrators and permitted assigns of
the parties hereto.  No assignment or delegation by any party to this Agreement
of any obligations of such party under this Agreement shall operate to relieve
or release such party from such obligations or from any liability hereunder for
failure of such obligations to be performed in accordance with their respective
terms.

 

SECTION 3.12.  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. 
This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware, without regard to its principles of conflicts
of laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts sitting in Delaware for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

7

--------------------------------------------------------------------------------


 

SECTION 3.13.  Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and each Stockholder.  If
any material amendment or waiver is proposed to be made with respect to any
other Voting Agreement, the Company hereby covenants and agrees that each
Stockholder shall be afforded the opportunity to enter into or receive (as
applicable) a comparable amendment or waiver with respect to this Agreement.

 

SECTION 3.14.  Remedies Not Exclusive.  All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by any party will not preclude the simultaneous or later exercise of any other
such right, power or remedy by such party.

 

SECTION 3.15.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile or “.pdf” signature were the original thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

 

LEAP THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Christopher Mirabelli, Ph.D.

 

Name:

Christopher Mirabelli, Ph.D.

 

Title:

President and Chief Executive Officer

 

Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

 

HEALTHCARE VENTURES VIII, L.P.

 

 

 

By: HealthCare Partners VIII, L.P., its general partner

 

 

 

By: HealthCare Partners VIII, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Augustine Lawlor

 

 

Name:

Augustine Lawlor

 

 

Title:

Managing Director

 

 

 

 

 

HEALTHCARE VENTURES IX, L.P.

 

 

 

By: HealthCare Partners IX, L.P., its general partner

 

 

 

By: HealthCare Partners IX, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Augustine Lawlor

 

 

Name:

Augustine Lawlor

 

 

Title:

Managing Director

 

 

 

 

 

HEALTHCARE VENTURES STRATEGIC FUND, L.P.

 

 

 

By: HealthCare Strategic Partners, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Augustine Lawlor

 

 

Name:

Augustine Lawlor

 

 

Title:

Managing Director

 

Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Name of Stockholder

 

Number of Shares Beneficially Owned

 

HealthCare Ventures VIII, L.P.

c/o Leap Therapeutics, Inc.

47 Thorndike St, Suite B1-1

Cambridge, MA 02141

 

2,618,406

 

HealthCare Ventures IX, L.P.

c/o Leap Therapeutics, Inc.

47 Thorndike St, Suite B1-1

Cambridge, MA 02141

 

2,515,607

 

HealthCare Ventures Strategic Fund, L.P.

c/o Leap Therapeutics, Inc.

47 Thorndike St, Suite B1-1

Cambridge, MA 02141

 

343,889

 

 

--------------------------------------------------------------------------------